 21-11298-lgb        Doc 7      Filed 07/20/21 Entered 07/20/21 14:16:21                Main Document
                                              Pg 1 of 1



ROBINSON BROG LEINWAND GREENE
GENOVESE & GLUCK P.C.
875 Third Avenue
New York, New York 10022
Fred B. Ringel
Clement Yee
Proposed Attorneys for the Debtor and Debtor in
Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                           Chapter 11

286 RIDER AVE ACQUISITION LLC,                                   Case No: 21-11298-lgb

                                       Debtor.
----------------------------------------------------------X
                                       CERTIFICATE OF SERVICE
NATHANAEL F. MEYERS, hereby certifies under penalty of perjury:
          1. I am not a party to the action, am over 18 years of age and reside in Hamilton, New
Jersey.
          2. On the 20th day of July, 2021, I served true and correct copies of Order Granting 286
Rider Ave Acquisition LLC’s Ex Parte Motion For Entry Of An Order Pursuant To Bankruptcy
Rule 2004 Authorizing Discovery Examinations Of (i) Toby Moskovits And (ii) Michael
Lichtenstein [Doc. No. 5] (the “Order”) by First-class mail, postage pre-paid, upon:
Toby Moskovits                                            Michael Lichtenstein
286 Rider Ave Development LLC                             286 Rider Ave Development LLC
679 Driggs Avenue                                         679 Driggs Avenue
Brooklyn, New York 11211                                  Brooklyn, New York 11211

by depositing true copies of same enclosed in pre-paid, properly addressed wrappers in an
official depository under the exclusive care and custody of United State Postal Service within the
State of New York.

Dated: July 20, 2021
                                                              /s/ Nathanael F. Meyers
                                                              Nathanael F. Meyers




{01111531.DOC;1 }
